Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into and effective as of April 12, 2012, upon the satisfaction of all of the
conditions to effectiveness set forth in Article III hereof (the “Second
Amendment Effective Date”) by and among SWISHER HYGIENE, INC., a Delaware
corporation (“Borrower”), the Subsidiary Guarantors party hereto, the Required
Lenders under and as defined in the hereinafter defined Credit Agreement, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent under the
hereinafter defined Credit Agreement (the “Administrative Agent”).

BACKGROUND STATEMENT

A. The Borrower is party to the Credit Agreement dated as of March 30, 2011,
among the Borrower, the Lenders party thereto from time to time and the
Administrative Agent (as amended by the First Amendment to Credit Agreement and
Pledge and Security Agreement dated as of August 12, 2011, the “Credit
Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.

B. The Borrower has requested certain amendments to the Credit Agreement and the
Required Lenders have agreed to make such amendments on the terms and subject to
the conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

AMENDMENTS TO THE CREDIT AGREEMENT

1.1 Amendments to Section 1.1(Definitions) of the Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition in appropriate alphabetical order:

“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
April 12, 2012, among the Borrower, the Subsidiary Guarantors party thereto, the
Lenders party thereto, and the Administrative Agent.

“Second Amendment Effective Date” means the date upon which the conditions to
the effectiveness of the Second Amendment set forth in Article III thereof are
satisfied or waived in accordance with their terms.



--------------------------------------------------------------------------------

1.2 Amendments to Section 6.1 (Financial Statements) of the Credit Agreement.
Section 6.1 of the Credit Agreement is hereby amended by deleting “and” at the
end of clause (b) thereof and replacing it with the following:

“provided further, that notwithstanding the foregoing, the financial statements
required to be delivered pursuant to this Section 6.1(b) for the fiscal year
ending December 31, 2011 shall be delivered on or before the earlier of
(i) May 15, 2012 and (ii) the date on which the Borrower delivers such financial
statements to the Securities and Exchange Commission; and”

1.3 Amendments to Section 8.2 (Indebtedness) of the Credit Agreement.

(a) Section 8.2 of the Credit Agreement is hereby amended by deleting clause
(v) thereof in its entirety and replacing it with the following:

“(v) purchase money Indebtedness of the Borrower and its Subsidiaries incurred
solely to finance the acquisition, construction or improvement of any equipment,
real property or other fixed assets in the ordinary course of business (or
assumed or acquired by the Borrower and its Subsidiaries in connection with a
Permitted Acquisition or other transaction permitted under this Agreement), (but
excluding Capital Lease Obligations), and any renewals, replacements,
refinancings or extensions thereof, provided that all such Indebtedness plus
Indebtedness permitted under Section 8.2(vi) shall not exceed $32,750,000 in
aggregate amount outstanding at any one time;”

(b) Section 8.2 of the Credit Agreement is hereby amended by deleting clause
(vi) thereof in its entirety and replacing it with the following:

“(vi) Capital Lease Obligations (including resulting from sale-leaseback
transactions and other lease programs with respect to trucks or other equipment
of the Borrower and its Subsidiaries), provided that all such Indebtedness plus
Indebtedness permitted under Section 8.2(v) shall not exceed $32,750,000 in
aggregate amount outstanding at any one time;”

1.4 Amendments to Section 8.4 (Asset Dispositions) of the Credit Agreement.
Section 8.4 of the Credit Agreement is hereby amended by (i) deleting “and” at
the end of clause (vi), (ii) deleting the period at the end of clause (vii) and
replacing it with “; and” and (iii) inserting immediately after clause (vii) a
new clause (viii) as follows:

“(viii) the sale of commercial dishwashers/sanitizers to a financier/lessor in
connection with sale-leaseback transactions pursuant to which the Borrower
leases such commercial dishwashers/sanitizers from such financier/lessor so long
as the proceeds of such sales in the aggregate, from and after the Second
Amendment Effective Date, do not exceed $4,750,000.”

 

2



--------------------------------------------------------------------------------

1.5 Amendments to Section 8.8 (Sale-Leaseback Transactions) of the Credit
Agreement. Section 8.8 of the Credit Agreement is hereby deleted in its entirety
and replaced it with the following:

“Except as permitted pursuant to Section 8.2(vi) or in connection with
dispositions permitted under Section 8.4(viii), the Borrower will not, and will
not permit or cause any of its Subsidiaries to, directly or indirectly, become
or remain liable as lessee or as guarantor or other surety with respect to any
lease, whether an operating lease or a Capital Lease, of any property (whether
real, personal or mixed, and whether now owned or hereafter acquired) (i) that
any Credit Party has sold or transferred (or is to sell or transfer) to a Person
that is not a Credit Party or (ii) that any Credit Party intends to use for
substantially the same purpose as any other property that, in connection with
such lease, has been sold or transferred (or is to be sold or transferred) by a
Credit Party to another Person that is not a Credit Party, in each case except
for transactions otherwise expressly permitted under this Agreement.”

1.6 Amendments to Section 9.1 (Events of Default) of the Credit Agreement.
Section 9.1 of the Credit Agreement is hereby amended by (i) deleting “and” at
the end of clause (m), (ii) deleting the period at the end of clause (n) and
replacing it with “; and” and (iii) inserting immediately after clause (n) a new
clause (o) as follows:

“(o) An event of default occurs and is continuing under the lease agreement
entered into between the Borrower or one of its Subsidiaries and a
financier/lessor pursuant to a sale/leaseback transaction described in
Section 8.4(viii).”

ARTICLE II

LIMITED WAIVER

2.1 Limited Waiver. The Administrative Agent (i) waives any Default or Event of
Default that may exist due to a violation of Section 6.4 of the Credit Agreement
on account of the Borrower’s failure to file its 2011 10-K by April 16, 2012 so
long as the Borrower files such 10-K on or before May 15, 2012, and
(ii) acknowledges that the representation in Section 5.12 of the Credit
Agreement may not be true and correct on any day on or after April 16, 2012 and
on or before May 15, 2012 on account of the Borrower’s failure to file its 2011
10-K on or before April 16, 2012. Borrower acknowledges that the waivers and
acknowledgements of the Bank set forth above shall terminate if the Borrower
does not file its 10-K on or before May 15, 2012. Notwithstanding the foregoing,
the Administrative Agent understands that the Borrower does not acknowledge that
its failure to file a 10-K could reasonably be expected to have a Material
Adverse Effect.

2.2 Effect of Limited Waiver. Except as expressly set forth herein, the limited
waiver set forth in Section 2.1 hereof shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Lenders, the Administrative Agent, or the Borrower under the
Credit Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Credit Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle the the
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Credit Document in similar or different
circumstances.

 

3



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the Second Amendment Effective Date
upon the satisfaction of each of the following conditions precedent:

(a) The Administrative Agent shall have received a duly executed counterpart of
this Amendment from the Borrower and the Subsidiary Guarantors (collectively,
the “Amendment Parties”);

(b) The Borrower shall have paid all reasonable out-of-pocket costs and expenses
of the Administrative Agent to be paid by it at the closing in connection with
the preparation, negotiation, execution and delivery of this Amendment
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto); and

(c) The Administrative Agent shall have received such other documents,
certificates, opinions, instruments and other evidence as the Administrative
Agent may reasonably request, all in a form and substance satisfactory to the
Administrative Agent and its counsel.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Amendment Parties hereby represent and warrant that:

4.1 Representations in Credit Agreement. The representations and warranties of
the Amendment Parties set forth in the Credit Agreement and the Credit Documents
are true and correct in all material respects as of the date hereof, except to
the extent such representations and warranties relate solely to or are
specifically expressed as of a particular date or period and for the
representation in Section 5.10(d) of the Credit Agreement which the Amendment
Parties acknowledge is not true and correct in all material respects as of the
date hereof and will continue not to be true and correct in all material
respects unless and until Section 5.10(d) of the Credit Agreement is amended in
writing by the Administrative Agent in its sole discretion.

4.2 Compliance with Credit Agreement. Each of the Amendment Parties is in
compliance with all covenants, terms and provisions set forth in the Credit
Agreement and the other Credit Documents to be observed or performed by it.

4.3 Due Authorization. This Amendment has been duly authorized, validly executed
and delivered by one or more authorized officers of each Amendment Party and
each of this Amendment, the Credit Agreement and the other Credit Documents,
constitutes the legal, valid and binding obligation of each Amendment Party, to
the extent each is a party thereto, enforceable against it in accordance with
its terms.

4.4 No Event of Default. No Default or Event of Default under the Credit
Agreement has occurred and is continuing.

4.5 Continuing Security Interests. All obligations of the Amendment Parties
under the Credit Agreement and the other Credit Documents continue to be or will
be secured by the Administrative Agent’s security interests in all of the
collateral granted under the Security Documents except for

 

4



--------------------------------------------------------------------------------

commercial dishwashers/sanitizers sold in accordance with Section 8.4(viii) of
the Credit Agreement (as amended by this Amendment), and nothing herein will
affect the validity, enforceability, perfection or priority of such security
interests.

ARTICLE V

ACKNOWLEDGEMENTS; REPRESENTATIONS; CONSENT

5.1 Amendment Parties. Each of the Amendment Parties hereby approves and
consents to the transactions contemplated by this Amendment, confirms and agrees
that, after giving effect to this Amendment, each of the Credit Agreement and
the other Credit Documents to which it is a party, remains in full force and
effect and enforceable against it in accordance with its terms and shall not be
discharged, diminished, limited or otherwise affected in any respect,
and represents and warrants to the Administrative Agent and the Lenders that it
has no knowledge of any claims, counterclaims, offsets, or defenses to or with
respect to its obligations under the Credit Documents, or if it has any such
claims, counterclaims, offsets, or defenses to such Credit Documents or any
transaction related to such Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment.
Furthermore, each of the Amendment Parties acknowledges and agrees that its
obligations under the Credit Documents shall not be discharged, limited or
otherwise affected by reason of the Administrative Agent’s or any Lender’s
actions with respect to any other Amendment Party, or with respect to, or in
adding or releasing, any other guarantor of the obligations of the Borrower
under the Credit Agreement without the necessity of giving notice to or
obtaining the consent of such Amendment Party. The acknowledgements and
confirmations by each of the Amendment Parties herein is made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment and
continue to extend credit to the Borrower and the other Amendment Parties, and
each of the Amendment Parties acknowledges that the Administrative Agent and the
Lenders would not enter into this Amendment and continue to extend such credit
in the absence of the acknowledgement and confirmation contained herein.

5.2 Subsidiary Guarantors. Each of the Subsidiary Guarantors further represents
that it has knowledge of the Borrower’s and the other Amendment Parties’
financial condition and affairs and that it has adequate means to obtain from
the Borrower and the other Amendment Parties on an ongoing basis information
relating thereto and to the Borrower’s and the other Amendment Parties’ ability
to pay and perform their respective obligations under the Credit Documents, and
agrees to assume the responsibility for keeping, and to keep, so informed for so
long as the guaranty of each such Subsidiary Guarantor remains in effect. Each
Subsidiary Guarantor agrees that the Administrative Agent and the Lenders shall
have no obligation to investigate the financial condition or affairs of the
Borrower or any of the Amendment Parties for the benefit of any Subsidiary
Guarantor nor to advise any Subsidiary Guarantor of any fact respecting, or any
change in, the financial condition or affairs of the Borrower or any of the
Amendment Parties that might become known to the Administrative Agent or any
Lender at any time, whether or not the Administrative Agent or any such Lender
knows or believes or has reason to know or believe that any such fact or change
is unknown to any Subsidiary Guarantor, or might (or does) materially increase
the risk of any Subsidiary Guarantor as guarantor, or might (or would) affect
the willingness of any Subsidiary Guarantor to continue as a guarantor of the
obligations of the Borrower under the Credit Documents. These representations
and agreements by each of the Subsidiary Guarantors are made and delivered to
induce the Administrative Agent and the Lenders to enter into this Amendment and
continue to extend credit to the Borrower and the other Amendment Parties under
the Credit Documents, and each of the Subsidiary Guarantors acknowledges that
the Administrative Agent and the Lenders would not enter into this Amendment and
continue to extend such credit in the absence of the representations and
agreements contained herein.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

GENERAL

6.1 Full Force and Effect. This Amendment is limited as specified and, except as
specifically set forth herein, shall not constitute a modification, acceptance
or waiver of any other provision of any of the Credit Documents. The Credit
Agreement, as amended by the amendments set forth herein, shall continue to be
in full force and effect in accordance with the provisions thereof after giving
effect to such amendments. Any reference to the Credit Agreement in any of the
other Credit Documents shall mean the Credit Agreement as amended by this
Amendment and as may be further amended, modified, restated, or supplemented
from time to time. This Amendment shall be a Credit Document.

6.2 Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of North
Carolina.

6.3 Counterparts; Execution. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument. The exchange of copies of
this Amendment and of signature pages by facsimile transmission or by electronic
delivery of .pdf copies shall constitute effective execution and delivery of
this Amendment and such copies may be used in lieu of the original Amendment for
all purposes. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

6.4 Expenses. The Borrower agrees to pay on demand all reasonable out-of-pocket
expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, all reasonable attorneys’ fees.

6.5 Further Assurances. Each of the Amendment Parties shall execute and deliver
to the Administrative Agent such documents, certificates, and opinions as the
Administrative Agent may reasonably request to effect the amendments
contemplated by this Amendment and to continue the existence, perfection and
first priority of the Administrative Agent’s security interests in the
collateral securing the obligations under the Credit Documents except for
commercial dishwashers/sanitizers sold in accordance with Section 8.4(viii) of
the Credit Agreement (as amended by this Amendment).

6.6 Headings. The headings of this Amendment are for the purposes of reference
only and shall not affect the construction of this Amendment.

[The remainder of this page is left blank intentionally.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers all as of the date first above
written.

 

SWISHER HYGIENE, INC. By:   /s/ Thomas E. Aucamp Name:  

Thomas E. Aucamp

Title:   Executive Vice President

[Signature Pages Continued on the Following Page]

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender By:
  /s/ Cavan J. Harris   Cavan J. Harris   Senior Vice President

[Signature Pages Continued on the Following Page]

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

 

GUARANTORS:

 

SWISHER INTERNATIONAL, INC.

SWISHER HYGIENE USA OPERATIONS, INC.

SWISHER HYGIENE FRANCHISE CORP.

SWISHER PEST CONTROL CORP.

SWISHER MAID, INC.

SHFC FINANCE, LLC

SERVICE MINNEAPOLIS, LLC

SHFC OPERATIONS, LLC

EXPRESS RESTAURANT EQUIPMENT SERVICE, INC.

SERVICE ARKANSAS, LLC

SERVICE BALTIMORE, LLC

SERVICE BEVERLY HILLS, LLC

SERVICE BIRMINGHAM, LLC

SERVICE CALIFORNIA, LLC

SERVICE CAROLINA, LLC

SERVICE CENTRAL FL, LLC

SERVICE CHARLOTTE LLC

SERVICE CHATTANOOGA, LLC

SERVICE CINCINNATI, LLC

SERVICE COLUMBIA, LLC

SERVICE COLUMBUS, LLC

SERVICE DC, LLC

SERVICE DENVER, LLC

By:  

/s/ Thomas E. Aucamp

Name:   Thomas E. Aucamp Title:   Executive Vice President

[Signature Pages Continued on the Following Page]

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

 

SERVICE FLORIDA, LLC

SERVICE GAINESVILLE, LLC

SERVICE GOLD COAST, LLC

SERVICE GREENSBORO, LLC

SERVICE GREENVILLE, LLC

SERVICE GULF COAST, LLC

SERVICE HAWAII, LLC

SERVICE HOUSTON, LLC

SERVICE LAS VEGAS, LLC

SERVICE LOUISVILLE, LLC

SERVICE MEMPHIS, LLC

SERVICE MICHIGAN, LLC

SERVICE MIDATLANTIC, LLC

SERVICE MIDWEST, LLC

SERVICE NASHVILLE, LLC

SERVICE NEW ENGLAND, LLC

SERVICE NEW MEXICO, LLC

SERVICE NEW ORLEANS, LLC

SERVICE NORTH, LLC

SERVICE NORTH-CENTRAL, LLC

SERVICE OKLAHOMA CITY, LLC

SERVICE PHILADELPHIA, LLC

SERVICE PHOENIX, LLC

SERVICE PORTLAND, LLC

SERVICE RALEIGH, LLC

SERVICE SALT LAKE CITY, LLC

SERVICE SEATTLE, LLC

SERVICE SOUTH, LLC

SERVICE ST. LOUIS, LLC

SERVICE TALLAHASSEE, LLC

SERVICE TAMPA, LLC

SERVICE TRI-CITIES, LLC

SERVICE VIRGINIA, LLC

SERVICE WEST COAST, LLC

SERVICE WESTERN PENNSYLVANIA, LLC

FOUR-STATE HYGIENE, INC.

INTEGRATED BRANDS INC.

ESKIMO PIE CORPORATION

By:  

/s/ Thomas E. Aucamp

Name:   Thomas E. Aucamp Title:   Executive Vice President

[Signature Pages Continued on the Following Page]

 

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

 

CHOICE ENVIRONMENTAL SERVICES, INC.

CHOICE ENVIRONMENTAL SERVICES OF MIAMI, INC.

CHOICE ENVIRONMENTAL SERVICES OF BROWARD, INC.

CHOICE ENVIRONMENTAL SERVICES OF DADE COUNTY, INC.

CHOICE ENVIRONMENTAL SERVICES OF COLLIER, INC.

CHOICE RECYCLING SERVICES OF MIAMI, INC.

CHOICE ENVIRONMENTAL SERVICES OF ST. LUCIE, INC.

CHOICE RECYCLING SERVICES OF BROWARD, INC.

CHOICE ENVIRONMENTAL SERVICES OF LEE COUNTY, INC.

CHOICE ENVIRONMENTAL SERVICES OF HIGHLANDS COUNTY, INC.

SANOLITE CORPORATION

SWSH MOUNT HOOD MFG., INC.

SWSH ARIZONA MFG., INC.

By:  

/s/ Thomas E. Aucamp

Name:   Thomas E. Aucamp Title:   Executive Vice President SWSH DALEY MFG., INC.
By:  

/s/ Thomas E. Aucamp

Name:   Thomas E. Aucamp Title:   Secretary

 

Signature Page to Second Amendment to Credit Agreement